Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/2021.
Examiner disagrees with reasons doe traversal.  The reasons for the restriction requirement presented by Examiner are in line with the reasons, outlined in MPEP, a restriction requirement is proper.  For at least this, previous restriction will stand.  
Claims 1-8 will be examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Jada (20020039814)
Regarding claim 1, Jada teaches an array substrate (fig. 7, 1), comprising a base substrate (160 + 180 + 190), a display unit (200/220/320) and a driving circuit (see TFTs in fig. 7), wherein the display unit is disposed on a first surface of the base substrate, and the driving circuit is disposed on a second surface of the base substrate opposite to the first surface (see fig. 7), a plurality of via hole (see via holes filled by 200, 171-177) structures are formed in the array substrate, a size of at least a portion of each via hole structure at one side close to the display unit is larger than that at one side away from the display unit (see the tapered form of the via hole sin fig. 7).  
Regarding claim 2, Jada teaches an array substrate according to claim 1, wherein the driving circuit is electrically connected with the display unit through signal connection structures in the plurality of via hole structures, and the signal connection structure in each via hole structure completely fills the internal space of the via hole structure (see fig. 7).  
Regarding claim 3, Jada teaches an array substrate according to claim I, wherein each via hole structure consists of a plurality of via holes connecting with each other, wherein a longitudinal section of at least one of the plurality of via holes is a trapezoid, and a length of a bottom edge of the trapezoid at one side of the trapezoid close to the display unit is larger than a length of a bottom edge of the trapezoid at one side of the 
Regarding claim 8, Jada teaches an display device, comprising the array substrate according to claim 1 (see fig. 7).

Allowable Subject Matter
Claim 4, which relies on claim 3, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to based on its dependency on claim 4.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7, which relies on claim 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALEB E HENRY/           Primary Examiner, Art Unit 2894